Case 1:19-cv-07253-DLC Document 10 Filed 12/05/19 Page i of 1

Ee I NAM AE DNR EAE PEARCE FW IP RC AIL ig mlm PTD ADC Soo my
ra ,

 

Uae Evy ¥
BAL. mPa
fie YR a
? eke

    
 
  

ENT

UNITED STATES DISTRICT COURT CSGCALLY FILED
SOUTHERN DISTRICT OF NEW YORK LAO ab

 

 

 

:
if ee
x p DAT Th BE BD : | 2 5 25 |

 

 

ELLIOTT MATHIS,

 

Plaintiff,
Case No. 19-cv-07253(DLC}
- against -

DCMN, Inc.,
Defendant.

 

x

‘STIPULATION AND ORDER OF DISMISSAL
WHEREAS Plaintiff, Elliott Mathis and Defendant, DCMN, Inc., have reached a

settlement disposing of all claims asserted in the above-captioned action (“Action”);

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between
the parties, through their undersigned counsel, that, pursuant to Rule 41(a)(1)(A)Gi) of the Federal
Rules of Civil Procedure, the Action shall be, and hereby is, dismissed with prejudice, with each

party bearing its own costs.

    

 

 

Rod Biermann

 

Mifana nitch, (” =
Christop#er H. Lowe
LIPSK¥ LOWE, LLP

Attorneys for Plaintiff

420 Lexington Ave, Ste 1830
New York, NY 10170

Tel: (212) 518-1502

Email: milana@lipskylowe.com
chris@lipskylowe.com

 

SO ORDERED:

Leonie Ae

Honorable Denise L. Cote
United Stat¢s District Judge

a

Dated: New York, New York

 

OFFIT KURMAN, P.A.
Attorneys for Defendant

10 East 40" Street, 35" Floor
New York, NY 10016

Tel; (212) $95-1900

Email: fvoneyb@offitkurman.com

rbiermann@oftitkurman.com

 
